     Case 3:20-cv-01651-JLS-MDD Document 4 Filed 09/08/20 PageID.24 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TREMAYNE CARROLL,                                   Case No.: 20-CV-1651 JLS (MDD)
12                                     Petitioner,
                                                         ORDER DENYING IN FORMA
13   v.                                                  PAUPERIS APPLICATION
14   RALPH DIAZ, Warden,
15                                   Respondent.
16
17         On August 24, 2020, Petitioner Tremayne Carroll, a state prisoner proceeding pro
18   se, filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. See generally
19   ECF No. 1. On August 25, 2020, the Court dismissed the Petition due to Petitioner’s failure
20   to either pay the filing fee or move to proceed in forma pauperis, because the Petition was
21   not on a court-approved petition form, and because the Petition did not state a claim
22   cognizable on federal habeas. See generally ECF No. 2.
23         Petitioner was instructed that if he wished to proceed with this action he was required
24   to either pay the filing fee or submit a request to proceed in forma pauperis and file a First
25   Amended Petition curing the defects of pleading on or before October 26, 2020. See id. at
26   5. He was provided with the proper amended petition form and the necessary in forma
27   pauperis application. See id. Petitioner has now filed a request to proceed in forma
28   pauperis but has not yet filed a First Amended Petition. See generally ECF No. 3.

                                                     1
                                                                                20-CV-1651 JLS (MDD)
     Case 3:20-cv-01651-JLS-MDD Document 4 Filed 09/08/20 PageID.25 Page 2 of 2



 1         The request to proceed in forma pauperis is denied because Petitioner has not
 2   provided the Court with sufficient information to determine his financial status. A request
 3   to proceed in forma pauperis made by a state prisoner must include a certificate from the
 4   warden or other appropriate officer showing the amount of money or securities Petitioner
 5   has on account in the institution. Rule 3(a)(2), 28 U.S.C. foll. § 2254; S.D. Cal. CivLR
 6   3.2. Petitioner has failed to provide the Court with the required Prison Certificate, a blank
 7   copy of which was sent to Petitioner with the previous Order of dismissal but has not been
 8   used by Petitioner.
 9         Accordingly, the Court DENIES the request to proceed in forma pauperis (ECF No.
10   3). This action remains DISMISSED WITHOUT PREJUDICE. To have the case
11   reopened, Petitioner must, no later than October 26, 2020, provide the Court with a First
12   Amended Petition on a court-approved petition form which cures the defects of pleading
13   identified in the previous Order of dismissal and either (1) a copy of this Order together
14   with the $5.00 filing fee, or (2) a copy of this Order together with adequate proof that
15   Petitioner cannot pay the $5.00 filing fee.
16         IT IS SO ORDERED.
17
18   Dated: September 8, 2020
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               20-CV-1651 JLS (MDD)
